Exhibit 10.1

Picture 1 [tts-20190930xex10_1g001.gif]

September 06, 2019

﻿

Nancy DiMattia

[Address Omitted]

[Address Omitted]

﻿

Dear Nancy:

﻿

We are delighted to offer you a position at Tile Shop Holdings, Inc. (the
“Company”). This letter serves as an employment agreement to confirm the terms
of your employment:

﻿

﻿

 

Position:

Senior Vice President and Chief Financial Officer

﻿

 

Start Date:

September 6, 2019

﻿

 

Status:

Full-Time, Regular

﻿

 

Reporting to:

You will report to the Chief Executive Officer, who will direct your day-to-day
responsibilities, and you will work closely with other senior officers of the
Company.

﻿

 

Base Salary:

Base salary (annualized) of $250,000, paid in accordance with the Company’s
normal payroll procedures.

 

You should note that the Company may modify salaries and benefits from time to
time as its Board of Directors or the Compensation Committee thereof deems
necessary or appropriate, and all forms of compensation referred to in this
agreement are subject to applicable withholding and payroll taxes.

 

﻿

 

Cash Incentive Compensation:

Beginning in the Company’s 2020 fiscal year, your annual cash incentive
compensation opportunity will be between 0% and 100% of your base salary, with a
target of 50%, and receipt of such cash incentive compensation will be based on
achieving Company-wide goals and personal goals and objectives.

﻿

 



--------------------------------------------------------------------------------

 

Benefits:

You will be eligible to receive the Company’s standard benefit package for
employees of your level. 

﻿

 

Equity Awards:

Subject to approval by the Company’s Board of Directors, you will be granted
equity awards with an aggregate value of $100,000, up to 50% of which may be
restricted stock, with the remainder as non-qualified stock options, at your
election. The non-qualified stock options and restricted stock will vest evenly
over a four-year period and will otherwise be subject to the terms of the
Company’s 2012 Omnibus Award Plan (the “Plan”) and the applicable award
agreements for such awards. The non-qualified stock options will have a ten-year
life upon issuance. The value of the non-qualified stock options and restricted
stock and the exercise price of the non-qualified stock options will be
determined at the close of business on the grant date of the awards.

﻿

 

Vacation:

The most favorable of (i) 4 weeks or (ii) the then-current Company vacation
policy applicable to you.

﻿

 

Moving Expenses:

The Company will pay, upon submission of supporting documentation, reasonable
expenses incurred by you in connection with your move to Minnesota. The Company
has no obligation to pay for any real estate losses that may be incurred by you
in connection with such move.

﻿

 

Change of Control:

(A)

In the event of a Change of Control (as defined in the Plan) of the Company, if
(1) you are not offered employment or continued employment by the Successor
Entity (as defined in the Plan) upon consummation of such Change of Control, or
(2) prior to the first anniversary of such Change of Control, (a) you are
discharged by the Successor Entity other than for Cause (as defined in the Plan)
or (b) you resign from employment with the Successor Entity as a result of a
Constructive Termination (as defined below), all of your unvested stock options
will vest and become exercisable immediately prior to such Change of Control or
cessation of employment, as applicable.

 

(B)

“Constructive Termination” will occur if you resign from your employment with
the Successor Entity within 30 days following (1) a material reduction in your
annual base salary or job responsibility or (2) the relocation of your principal
office location to a facility or location located more than 50 miles from your
principal office location on the date of the Change of Control.

 



--------------------------------------------------------------------------------

 

﻿

 



--------------------------------------------------------------------------------

 

Severance:

(A)

If you are terminated without Severance Cause (as defined below) or resign for
Good Reason (as defined below), you will be entitled to receive an amount equal
to (1) your then-current base salary for a six-month period commencing with the
effective date of your termination of employment with the Company (the
“Severance Period”) and (2) an amount equal to six times the monthly amount that
the Company paid for your participation in the Company’s health insurance plan
during the month immediately preceding your termination date. The foregoing
amounts will be payable pro rata over the Severance Period in accordance with
the Company’s normal payroll practices; provided, however, that the Company will
not make any severance payments unless and until (a) you execute and deliver to
the Company a general release in the form of Exhibit  B hereto (the “Release”),
(b) such Release is executed and delivered to the Company within 21 days after
your termination date and (c) all time periods for revoking the Release have
lapsed. If you are terminated during the month of December of any calendar year
and are owed severance hereunder, no severance payments will be made prior to
January 1st of the next calendar year and any amount that would have otherwise
been payable to you in December of the preceding calendar year will be paid to
you on the first date in January on which you would otherwise be entitled to any
payment. Following your termination date, all benefits offered by the Company,
including health insurance benefits, will cease. From and after such date, you
may elect to continue your participation in the Company’s health insurance
benefits at your expense pursuant to COBRA by notifying the Company in the time
specified in the COBRA notice you will be provided and paying the monthly
premium yourself. Notwithstanding the above, if you are a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), then any amounts payable to you during the first six
months and one day following the date of termination that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code (as determined by the Company in its sole discretion) will not be paid to
you until the date that is six months and one day following such termination to
the extent necessary to avoid adverse tax consequences under Section 409A of the
Code.

 

(B)

“Severance Cause” means (1) willful misconduct in connection with your
employment or willful failure to perform your responsibilities in the best
interests of the Company, as determined by the Company’s Board of Directors; (2)
conviction of, or plea of nolo contendre or guilty to, a felony other than an
act involving a traffic related infraction; (3) any act of fraud, theft,
embezzlement or other material dishonesty by you that harmed the Company; (4)
intentional violation of a federal or state law or regulation applicable to the
Company’s business, which violation was or is reasonably likely to be injurious
to the Company; or (5) repeated failure to perform your duties and obligations
of your position with the Company, which failure is not cured within 30 days
after notice of such failure from the Company’s Board of Directors to you.

 

(C)

“Good Reason” for your resignation will exist if you resign from your employment
with the Company as a result of (1) a material reduction in your annual base
salary or job responsibility or (2) the relocation of your principal office
location to a facility or location located more than 50 miles from your current
principal office location.



--------------------------------------------------------------------------------

 

﻿

 

﻿

Please understand that your employment with the Company is for no specified
period and constitutes “at-will” employment. As a result, you are free to resign
at any time, for any reason or for no reason, with or without notice. Similarly,
the Company is free to conclude its employment relationship with you at any
time, with or without cause, and with or without notice.

﻿

Like all Company employees of your level, you will be required, as a condition
of your employment with the Company, to sign the Company’s Nondisclosure,
 Confidentiality,  Assignment and Noncompetition Agreement, a copy of which is
attached hereto as Exhibit A (the “Non-Competition and Non-Disclosure
Agreement”).    

 

You agree that, during the term of your employment with the Company,  you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

﻿

To indicate your acceptance of our offer, please sign and date the attached
Acceptance and Acknowledgement. This agreement, along with the Company’s
Non-Competition and Non-Disclosure Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This agreement may not be modified or
amended except by a written agreement, signed by an executive officer of the
Company and by you.

﻿

Nancy, we are looking forward to your arrival and expect your direct
contributions to have a significant positive impact on the organization.

﻿

Sincerely,

﻿

TILE SHOP HOLDINGS, INC.

﻿

﻿





--------------------------------------------------------------------------------

 

By: /s/ Cabell Lolmaugh

Name: Cabell Lolmaugh

Title: Chief Executive Officer





--------------------------------------------------------------------------------

 



ACCEPTANCE AND ACKNOWLEDGMENT

﻿

I  accept the offer of employment from the Company as Senior Vice President and
Chief Financial Officer as set forth in the employment agreement dated September
6,  2019. I understand and acknowledge that my employment with the Company is
for no particular duration and is at-will, meaning that I, or the Company, may
terminate the employment relationship at any time, with or without cause and
with or without prior notice. 

﻿

I  understand and agree that the terms and conditions set forth in the
employment agreement represent the entire agreement between the Company and me
superseding all prior negotiations and agreements, whether written or oral. I
understand that the terms and conditions described in the employment agreement,
along with the Company’s Nondisclosure,  Confidentiality, Assignment and
Noncompetition Agreement are the terms and conditions of my employment. No one
other than an executive officer of the Company is authorized to sign any
employment or other agreement that modifies the terms of the employment
agreement and the Company’s Nondisclosure,  Confidentiality, Assignment and
Noncompetition Agreement, and any such modification must be in writing and
signed by such individual. I understand that the Company may modify salary and
benefits as well as other plans and programs from time to time as its Board of
Directors or the Compensation Committee thereof deems necessary or appropriate 

﻿

﻿

Signature: /s/ Nancy DiMattia

Name: Nancy DiMattia

Date: September 6, 2019

﻿





--------------------------------------------------------------------------------

 



EXHIBIT A

﻿

TILE SHOP HOLDINGS, INC.

﻿

NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND
NONCOMPETITION AGREEMENT

﻿

THIS NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT
(this “Agreement”) is made this 6th day of September, 2019, by and between Tile
Shop Holdings, Inc., a Delaware corporation (collectively with any predecessors,
successors, and assignees, the “Company”), and Nancy DiMattia (“I” or “me”), to
be effective on September 6, 2019.

﻿

In consideration of my engagement or continued engagement as an officer,
employee, director, advisor, partner, independent contractor or consultant of
the Company (an “Associate”), and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I hereby agree as follows:

﻿

1.



DEFINITIONS.

﻿

1.1. “Affiliate” means any direct or indirect subsidiary of the Company.  

﻿

1.2. “Confidential Information” means any and all confidential and/or
proprietary knowledge, data or information concerning the business, business
relationships and financial affairs of the Company or its Affiliates whether or
not in writing and whether or not labeled or identified as confidential or
proprietary. By way of illustration, but not limitation, Confidential
Information includes (a) Inventions and (b) research and development activities
of the Company or its Affiliates, services and marketing plans, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
customer and supplier information and information disclosed to the Company or
its Affiliates or to me by third parties of a proprietary or confidential nature
or under an obligation of confidence. Confidential Information is contained in
various media, including without limitation, patent applications, computer
programs in object and/or source code, flow charts and other program
documentation, manuals, plans, drawings, designs, technical specifications,
laboratory notebooks, supplier and customer lists, internal financial data and
other documents and records of the Company or its Affiliates.  Notwithstanding
the foregoing, nothing in this Agreement is intended to or will be used in any
way to prevent disclosure of Confidential Information in accordance with the
immunity provisions set forth in the Defend Trade Secrets Act of 2016 (18 U.S.C.
§ 1833(b)), meaning the disclosure is (1) in confidence to a government official
or attorney solely for the purpose of reporting or investigating a suspected
legal violation; or (2) under seal in connection with a lawsuit or other
proceeding (including an anti-retaliation lawsuit).

﻿

1.3. “Inventions” means all ideas, concepts, discoveries, inventions,
developments, improvements, formulations, products, processes, know-how,
designs, formulas, methods, developmental or experimental work, clinical data,
original works of authorship, software programs, software and systems
documentation, trade secrets, technical data, or licenses to use (whether or not
patentable or registrable under copyright or similar statutes), that are or were
made,



--------------------------------------------------------------------------------

 

conceived, devised, invented, developed or reduced to practice or tangible
medium by me, either alone or jointly with others (a) during any period that I
am an Associate of the Company, whether or not during normal working hours or on
the premises of the Company,  that relate, directly or indirectly, to the
business of the Company or its Affiliates, (b) at the request of or for the
benefit of the Company during any period prior to my engagement as an Associate
of the Company that relate, directly or indirectly, to the business of the
Company or its Affiliates, or (c) that arise out of, or are incidental to, my
engagement as an Associate of the Company.

﻿

1.4. “Prior Inventions” means any inventions made, conceived, devised, invented,
developed or first reduced to practice by me, under my direction or jointly with
others prior to the date of this Agreement and that do not constitute Inventions
within the meaning of Section 1.3 above.   Prior Inventions also means an
invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on my own time, and (1)
which does not relate (a) directly to the business of the Company or (b) to the
Company’s actual or demonstrably anticipated research or development, or (2)
which does not result from any work performed by the me for the Company.

﻿

1.5. “Third Party Information” means any confidential or proprietary information
received by the Company or its Affiliates from third parties.

﻿

2.



CONFIDENTIALITY.

﻿

2.1. Recognition of the Company’s Rights. I understand that the Company
continually obtains and develops valuable Confidential Information that may or
has become known to me in connection with my engagement as an Associate of the
Company. I acknowledge that all Confidential Information is and will remain the
exclusive property of the Company or the third party providing such Confidential
Information to myself, the Company, or the Company’s Affiliates.

﻿

2.2. Nondisclosure of Confidential Information. I agree that during the term of
my engagement as an Associate of the Company and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon, publish or
otherwise make available to any third party (other than personnel of the Company
or its Affiliates who need to know such information in connection with their
work for the Company), any Confidential Information of the Company, except as
such disclosure, use or publication may be required in connection with my work
for the Company, or as expressly authorized in writing by an executive officer
of the Company. I agree that I will use such Confidential Information only in
the performance of my duties for the Company and in accordance with any Company
policies with respect to the protection of Confidential Information. I agree not
to use such Confidential Information for my own benefit or for the benefit of
any other person or business entity.

﻿

2.3. Third Party Information. In addition, I understand that the Company has
received and in the future will receive Third Party Information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
engagement as an Associate of the Company and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than



--------------------------------------------------------------------------------

 

personnel of the Company or its Affiliates who need to know such information in
connection with the performance of their duties for the Company) or use any
Third Party Information, except as such disclosure or use may be required in
connection with the performance of my duties for the Company, or as expressly
authorized in writing by an executive officer of the Company.

﻿

2.4. Exceptions. My obligations under Sections 2.2 and 2.3 hereof will not apply
to the extent that certain Confidential Information (a) is or becomes generally
known within the Company’s industry through no fault of mine; (b) was known to
me at the time it was disclosed as evidenced by my written records at the time
of disclosure; (c) is lawfully and in good faith made available to me by a third
party who did not derive it from the Company or the Company’s Affiliates and who
imposes no obligation of confidence to me, the Company, or the Company’s
Affiliates; or (d) is required to be disclosed by a governmental authority or by
order of a court of competent jurisdiction, provided that such disclosure is
subject to all applicable governmental or judicial protection available for like
material and reasonable advance notice is given to the Company.

﻿

2.5. Protection and Return of Confidential Information. I agree to exercise all
reasonable precautions to protect the integrity and confidentiality of
Confidential Information in my possession and not to remove any materials
containing Confidential Information from the premises of the Company, except to
the extent necessary in the performance of my duties for the Company or unless
expressly authorized in writing by an executive officer of the Company. Upon the
termination of my engagement as an Associate of the Company, or at any time upon
the Company’s request, I will return immediately to the Company any and all
notes, memoranda, specifications, devices, formulas and documents, together with
copies thereof, and any other material containing or disclosing any Confidential
Information of the Company or Third Party Information then in my possession or
under my control.

﻿

3.



ASSIGNMENT OF INVENTIONS.

﻿

3.1. Ownership of Inventions. I acknowledge that all Inventions already existing
at the date of this Agreement or that arise after the date of this Agreement,
belong to and are the absolute property of the Company and will not be used by
me for any purpose other than carrying out my duties as an Associate of the
Company.  

﻿

3.2. Assignment of Inventions; Enforcement of Rights. Subject to Section 3.6, I
hereby assign and agree to assign in the future to the Company all of my right,
title and interest to any and all Inventions and any and all related patent
rights, copyrights and applications and registrations therefore. I also agree to
assign all my right, title and interest in and to any particular Inventions to a
third party as directed by the Company. During and after my engagement as an
Associate of the Company, I will cooperate with the Company, at the Company’s
expense, in obtaining proprietary protection for the Inventions and I will
execute all documents that the Company reasonably requests in order to perfect
the Company’s rights in the Inventions. I hereby appoint the Company my attorney
to execute and deliver any such documents on my behalf in the event I should
fail or refuse to do so within a reasonable period following the Company’s
request. I understand that, to the extent this Agreement is construed in
accordance with the laws of any country or state that limits the assignability
to the Company of certain inventions, this Agreement



--------------------------------------------------------------------------------

 

will be interpreted not to apply to any such invention that a court rules or the
Company agrees is subject to such limitation.

﻿

3.3. Works for Hire. I acknowledge that all original works of authorship made by
me (solely or jointly with others) within the scope of my engagement as an
Associate of the Company or any prior engagement by the Company,  that are
protectable by copyright are intended to be “works made for hire”, as that term
is defined in Section 101 of the United States Copyright Act of 1976 (the
“Act”), and will be the property of the Company and the Company will be the sole
author within the meaning of the Act. If the copyright to any such copyrightable
work is not the property of the Company by operation of law, I will, without
further consideration, assign to the Company all of my right, title and interest
in such copyrightable work and will cooperate with the Company and its
designees, at the Company’s expense, to secure, maintain and defend for the
Company’s benefit copyrights and any extensions and renewals thereof on any and
all such work. I hereby waive all claims to moral rights in any Inventions.

﻿

3.4. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Inventions made by me during the period of my engagement as
an Associate of the Company or any prior engagement by the Company, which
records will be available to and remain the sole property of the Company at all
times.

﻿

3.5. Obligation to Keep Company Informed. During the period of my engagement as
an Associate of the Company, and for six months after termination of my
engagement as an Associate of the Company, I agree to promptly disclose to the
Company fully and in writing all Inventions authored, conceived or reduced to
practice by me, either alone or jointly with others. In addition, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf within one year after termination of my engagement as an Associate of the
Company.

﻿

3.6. Prior Inventions. I further represent that the attached Schedule A contains
a complete list of all Prior Inventions. I agree to update and/or amend Schedule
A during my employment as may be necessary and to promptly notify the Company of
the same.  Such Prior Inventions are considered to be my property or the
property of third parties and are not assigned to the Company hereunder. If
there is no such Schedule A attached hereto, I represent that there are no such
Prior Inventions. If I am claiming any Prior Inventions on Schedule A, I agree
that, if in the course of my engagement as an Associate of the Company or any
prior engagement by the Company, I incorporate any Prior Invention into a
Company product, process or machine, the Company will automatically be granted
and will have a non-exclusive, royalty-free, irrevocable, transferable,
perpetual, world-wide license (with rights to sublicense) to make, have made,
modify, use and sell such Prior Invention as part of, or in connection with,
such product, process or machine. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, Prior Inventions in any
Company Inventions without the Company’s prior written consent.

﻿

4.



OTHER AGREEMENTS.  

﻿



--------------------------------------------------------------------------------

 

4.1. No Conflicting Obligations. I hereby represent to the Company that, except
as identified on Schedule B, I am not bound by any agreement or any other
previous or existing business relationship that conflicts with or prevents the
full performance of my duties and obligations to the Company (including my
duties and obligations under this or any other agreement with the Company)
during my engagement as an Associate of the Company. I agree I will not enter
into any agreement, either written or oral, that conflicts with this Agreement.

﻿

4.2. No Improper Use of Information of Prior Employers or Others. I understand
that the Company does not desire to acquire from me any trade secrets, know-how
or confidential business information I may have acquired from others. Therefore,
I agree during my engagement as an Associate of the Company, I will not
improperly use or disclose any proprietary information or trade secrets of any
former or concurrent employer, or any other person or entity with whom I have an
agreement or to whom I owe a duty to keep such information in confidence. Those
persons or entities with whom I have such agreements or to whom I owe such a
duty are identified on Schedule B.

﻿

5.



[RESERVED]

﻿

6.



GENERAL NON-SOLICITATION. I agree that while I am engaged as an Associate of the
Company and for a period of one year after termination or cessation of such
engagement for any reason, I will not solicit, divert or take away, or attempt
to divert or take away, the business or patronage of any of the clients,
customers or accounts, or prospective clients, customers or accounts, of the
Company or its Affiliates that were contacted, solicited or served by me while I
was engaged as an Associate of the Company or any Affiliate.

﻿

7.



NON-SOLICITATION OF EMPLOYEES AND CONSULTANTS. I agree that while I am engaged
as an Associate of the Company and for a period of one year after termination or
cessation of such engagement for any reason, I will not directly or indirectly
hire, recruit, or solicit any employee, independent contractor or consultant of
the Company or its Affiliates, or induce or attempt to induce any employee
independent contractor or consultant of the Company or its Affiliates to
discontinue his or her relationship with the Company or its Affiliates.

﻿

8.



NOTICE OF SUBSEQUENT EMPLOYMENT OR ENGAGEMENT. I  will,  for a period of one
year after the termination or cessation of my engagement as an Associate of the
Company, notify the Company of any change of address, and of any subsequent
employment or engagement (stating the name and address of the employer and the
nature of the position) or any other business activity.

﻿

9.



GENERAL.

﻿

9.1. Assignment; Successors and Assigns. This Agreement may not be assigned by
either party except that the Company may assign this Agreement to any Affiliate
or in connection with the merger, consolidation or sale of all or substantially
all of its business or assets. This Agreement will be binding upon and will
inure to the benefit of the parties hereto and their respective successors and
other legal representatives and, to the extent that any assignment hereof is
permitted hereunder, their assignees.





--------------------------------------------------------------------------------

 

﻿

9.2. Entire Agreement. The obligations pursuant to Sections 2 and 3 of this
Agreement will apply to any time during which I was previously engaged as an
Associate of the Company, or am in the future engaged as an Associate of the
Company or any Affiliate if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement supersedes all prior
agreements, written or oral, with respect to the subject matter of this
Agreement.  

﻿

9.3. Severability. In the event that any one or more of the provisions contained
herein is, for any reason, held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions of this Agreement, and all other provisions will remain in full
force and effect. If any of the provisions of this Agreement is held to be
excessively broad, it will be reformed and construed by limiting and reducing it
so as to be enforceable to the maximum extent permitted by law. 

﻿

9.4. Amendments and Waivers. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by the party to be charged. No delay or omission by the
Company in exercising any right under this Agreement will operate as a waiver of
that or any other right. A waiver or consent given by the Company on any
occasion if effective only in that instance and will not be construed as a bar
to or waiver of any right on any other occasion.

﻿

9.5. Employment. I understand that this Agreement does not constitute a contract
of employment or create an obligation on the part of the Company to continue my
employment (if any) with the Company. I understand that my employment (if any)
is “at will” and that my obligations under this Agreement will not be affected
by any change in my position, title or function with, or compensation, by the
Company. Any subsequent change or changes in my duties, salary or compensation
will not affect the validity or scope of this Agreement.

﻿

9.6. Legal and Equitable Remedies. I acknowledge that (a) the business of the
Company and its Affiliates is global in scope and its services may be marketed
and sold throughout the world; (b) the Company and its Affiliates compete with
other businesses that are or could be located in any part of the world; (c) the
Company has required that I make the covenants contained in this Agreement as a
condition to my engagement as an Associate of the Company; and (d) the
restrictions contained in this Agreement are necessary for the protection of the
business and goodwill of the Company and its Affiliates and are reasonable for
such purpose. I agree that any breach of this Agreement by me will cause
irreparable damage to the Company and its Affiliates and that in the event of
such breach, the Company will be entitled, in addition to monetary damages and
to any other remedies available to the Company under this Agreement and at law,
to equitable relief, including injunctive relief, and to payment by myself of
all costs incurred by the Company in enforcing of the provisions of this
Agreement, including reasonable attorneys’ fees. I agree that should I violate
any obligation imposed on me in this Agreement, I will continue to be bound by
the obligation until a period equal to the term of such obligation has expired
without violation of such obligation.

﻿



--------------------------------------------------------------------------------

 

9.7. Governing Law. This Agreement will be construed as a sealed instrument and
will in all events and for all purposes be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the laws of another
jurisdiction. Any action, suit or other legal proceeding that I may commence to
resolve any matter arising under or relating to any provision of this Agreement
will be commenced only in a court of the State of Delaware (or, if appropriate,
a federal court located within the State of Delaware), and I hereby consent to
the jurisdiction of such court with respect to any action, suit or proceeding
commenced in such court by the Company.

﻿

[Next Page is Signature Page]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

﻿

ASSOCIATE

﻿

/s/ Nancy DiMattia

Nancy DiMattia

﻿

﻿

TILE SHOP HOLDINGS, INC.

﻿

﻿

By:/s/ Cabell Lolmaugh

Name: Cabell Lolmaugh

Title: Chief Executive Officer

﻿

 

--------------------------------------------------------------------------------

 

Schedule A

﻿

List all Prior Inventions

﻿

﻿

 

--------------------------------------------------------------------------------

 

Schedule B

﻿

List all Conflicting Obligations





--------------------------------------------------------------------------------

 



EXHIBIT B

﻿

WAIVER OF CLAIMS AND GENERAL RELEASE

﻿

This Waiver of Claims and General Release (the “Release”) is to confirm that the
undersigned’s at-will employment with Tile Shop Holdings, Inc. (the “Company”)
is terminated effective as of ________________ (the “Termination
Date”). Effective as of the Termination Date, by execution of this Release, the
undersigned (“you”) hereby relinquish all authority you have to act on behalf of
the Company and any of its subsidiaries.

﻿

Please read this Release carefully. To help you understand the Release and your
rights as a terminated employee, you are advised to consult with your attorney
before signing it. 

﻿

Consistent with the provisions of that certain Employment Agreement by and
between you and the Company dated as of September 6, 2019 (the “Employment
Agreement”), the Company will provide you with severance pay pursuant to the
terms of the Employment Agreement. In consideration for the severance payments
and other good and valuable consideration set forth in the Employment Agreement,
 you hereby agree as follows: 

﻿

1. Release. You hereby release and forever discharge the Company and each of its
past and present officers, directors, employees, agents, advisors, consultants,
successors and assigns from any and all claims and liabilities of any nature by
you including, but not limited to, all actions, causes of actions, suits, debts,
sums of money, attorneys’ fees, costs, accounts, covenants, controversies,
agreements, promises, damages, claims, grievances, arbitrations, and demands
whatsoever, known or unknown, at law or in equity, by contract (express or
implied), tort, pursuant to statute, or otherwise, that you now have, ever have
had or will ever have based on, by reason of, or arising out of, any event,
occurrence, action, inaction, transition or thing of any kind or nature
occurring prior to or on the effective date of this Release. Without limiting
the generality of the above, you specifically release and discharge any and all
claims and causes of action arising, directly or indirectly, from your
employment at the Company, arising under applicable state, federal and local
law, including but not limited to the Employee Retirement Income Security Act of
1974 (except as to claims pertaining to vested benefits under employee benefit
plan(s) of the Company), Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Equal Pay
Act, the Rehabilitation Act, the Americans With Disabilities Act, and any other
law, statute, ordinance, rule, regulation, decision or order pertaining to
employment or pertaining to discrimination on the basis of age, alienage, race,
color, creed, gender, national origin, religion, physical or mental disability,
marital status, citizenship, sexual orientation, non-work activities or any
other protected class or conduct. Payment of any amounts and the provision of
any benefits provided for in this Release do not signify any admission of
wrongdoing by the Company or any of its affiliates.

﻿

You also agree that if you file, or there is filed on your behalf, a charge,
complaint, or action, the payment and benefits described in this Release are in
complete satisfaction of any and all claims in connection with such charge,
complaint, or action and you waive, and agree not to take, any award of money or
other damages from such charge, complaint, or action.

﻿





--------------------------------------------------------------------------------

 

By signing this Release you are not releasing or waiving (a) any vested interest
you may have in any employee retirement plan (as defined in ERISA Section 3(2))
by virtue of your employment with the Company;  (b) any rights or claims that
may arise after the Termination Date;  (c) the post-employment payment and
benefits described in the third paragraph of this Release;  (d) the right to
institute legal action for the purpose of enforcing the provisions of this
Release;  (e) the right to apply for state unemployment compensation benefits;
(f) any right you may have to workers’ compensation benefits; (g) any rights you
may have under COBRA; (h) the right to file a charge or complaint with a
governmental agency such as the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), the Occupational Safety
and Health Administration (“OSHA”), the Securities and Exchange Commission
(“SEC”) or any other federal, state or local governmental agency, subject to the
preceding paragraph of this Section 1;  (i) the right to communicate with,
testify, assist, or participate in an investigation, hearing, or proceeding
conducted by, the EEOC,  NLRB, OSHA,  SEC, or other governmental agency; (j) the
right to receive and retain a monetary award from a government-administered
whistleblower award program for providing information directly to a governmental
agency; and (k) any rights of indemnification or contribution afforded you by
the Indemnification Agreement, dated September 6, 2019 between you and the
Company, by statute or by common law, including any insurance coverage
maintained by or on behalf of the Company.  

﻿

2. Opportunity to Consider. You have been advised that you have 21 days from the
date on which you received this Release to consider whether you wish to sign it.
However, the Company will not accept, and you may not execute, this Release
until the Termination Date. You are also advised to consult with an attorney
prior to signing this Release.  The date on which you received this Release is
accurately reflected in Section 10 below.

﻿

3. Opportunity to Rescind. You may cancel this Release as to the release of
claims arising under the Minnesota Human Rights Act within 15 days after signing
it and as to the release of claims arising under the ADEA within 7 days of
signing it. The Release will not become effective or enforceable until both
rescission periods have passed. If you decide to rescind the Release you must
mail or hand deliver the notice of rescission to: Chief Executive Officer, Tile
Shop Holdings, Inc., 14000 Carlson Parkway, Plymouth, Minnesota 55441. If you
mail the notice of rescission, the notice must be postmarked within the 15 or 7
day period, as applicable, and must be sent via certified mail, return receipt
requested, as addressed above. If you exercise the right to rescind under this
Section 3, all other provisions of the Release will immediately be null and void
and you will not receive severance pay as described in the Employment
Agreement or otherwise.

﻿

4. Confidentiality of this Release. You agree that you will keep the terms of
this Release strictly confidential and not disclose, directly or indirectly, any
information concerning them to any third party, with the exception of your
spouse (if you have a spouse), and financial or legal advisors, provided that
they agree to keep such information confidential as set forth herein and not
disclose it to others, and except as may be required by court order or legal
process.

﻿

5. Breach. You agree that all of the payments and benefits provided for in this
Release are subject to termination, reduction or cancellation in the event of
your material breach of this Release.  

﻿



--------------------------------------------------------------------------------

 

6. Enforcement. The parties agree that any legal proceeding brought to enforce
the provisions of this Release may be brought only in the courts of the State of
Minnesota or the federal courts located in Minnesota and each party hereby
consents to the jurisdiction of such courts.

﻿

7. Severability. If any of the terms of this Release is held to be invalid and
unenforceable, other than the release of claims provided in Section 1, and
cannot be rewritten or interpreted by the court to be valid, enforceable and to
meet the intent of the parties expressed herein, then the remaining terms of
this Release are severable and will not be affected thereby. In the event any
aspect of the release of claims in Section 1 is held to be invalid or
unenforceable in any respect, the remaining provisions of this Release will be
voidable at the option of the Company and you agree to return any payments made
and benefits provided by the Company except that nothing in this Release will be
construed as permitting the Company to obligate or require tender back of any
payments or benefits provided in exchange for your release of ADEA claims.

﻿

8. Miscellaneous. This Release and the Employment Agreement constitutes the
entire agreement between the parties about or relating to your termination of
employment with the Company, or the Company's obligations to you with respect to
your termination and fully supersedes any and all prior agreements or
understandings between the parties except for those express provisions contained
in the Employment Agreement and the Tile Shop Holdings, Inc. Nondisclosure,
 Confidentiality, Assignment and Noncompetition Agreement that are intended to
survive the termination of the employment relationship.

﻿

9. Representations. You affirm that the consideration for signing this Release
is described in the Employment Agreement as referenced herein and that no other
promises or agreements of any kind have been made to or with you by any person
or entity whatsoever to cause you to sign this Release, and that you fully
understand the meaning and intent of this instrument. You agree that at all
times during your employment you were properly compensated for all hours you
worked, that you received all benefits and leave to which you were entitled, and
that you suffered no work related accident, illness or injury. You agree that
you will not disparage the Company in any way, nor will you make any public
comments or communications that tend to cast the Company, its owners, directors,
officers or employees in a negative light. The Company agrees that none of the
Company’s officers, owners, directors or management employees will disparage you
in any way, nor will the Company’s officers, owners, directors or management
employees make any public comments or communications that tend to cast you in a
negative light.

﻿

You also affirm that you are the legal party in interest in this Release, with
legal title to all rights and claims asserted and hereby released; that you
have not filed for bankruptcy or assigned or transferred any rights against the
Company to any other person or entity; and that you have returned to the Company
all of its property in your possession or control, including but not limited to,
all documents and materials, whether on computer disc, hard drive, or other
form, and all copies thereof that in any way relate to the business of the
Company. You further affirm that you have fully complied with the Tile Shop
Holdings, Inc. Nondisclosure,  Confidentiality, Assignment and Noncompetition
Agreement that you signed before beginning employment with the Company.

﻿

10. Section 409A and Taxes Generally. This Release is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations, notices and



--------------------------------------------------------------------------------

 

other guidance of general applicability issued thereunder (collectively,
“Section 409A”) or an exemption thereunder, and will be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Release, payments provided under this Release may only be made
upon an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Release that may be excluded from Section
409A, either as separation pay due to an involuntary separation from service or
as a short-term deferral, will be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Release will be treated as a separate payment. Any payments to be
made under this Release upon a termination of employment will only be made if
such termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Release
comply with Section 409A and in no event will Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by you on account of non-compliance with Section 409A.

﻿

Notwithstanding any other provision of this Release, if on the Termination Date,
 you are a “specified employee” within the meaning of Section 409A and
determined in accordance with Section 409A, any payments and benefits provided
under this Release that constitute “nonqualified deferred compensation” subject
to Section 409A that are provided to you on account of your separation from
service will not be paid until the first payroll date to occur following the six
month anniversary of the Termination Date (“Specified Employee Payment Date”).
The aggregate amount of any payments that would otherwise have been made during
such six month period will be paid in a lump sum on the Specified Employee
Payment Date, without interest, and thereafter, any remaining payments will be
paid without delay in accordance with their original schedule. If you die during
the six month period, any delayed payments will be paid to your estate in a lump
sum upon your death.

﻿

11. Date of Receipt. You acknowledge that you received this Release on
________________, that you have carefully read this Release, voluntarily agree
to all of its terms and conditions, understand its contents and the final and
binding effect of this Release, and that you have signed the same as your own
free act with the full intent of releasing the Company from all claims you may
have against it.

﻿

[Next Page is Signature Page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties have caused this Release to be duly executed
and delivered as of the day and year indicated below.

﻿

EMPLOYEE

﻿



Nancy DiMattia

﻿

Date Signed:

﻿

﻿

TILE SHOP HOLDINGS, INC.

﻿

﻿

By:

Name: 

Title: Chief Executive Officer

﻿

Date Signed: 

﻿

﻿



--------------------------------------------------------------------------------